PER CURIAM:
Donald Corey Hill appeals the district court’s order, as amended, denying his motion filed pursuant to Fed.R.CrimP. 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hill, No. 3:03-cr-00112-nkm-1 (WD.Va. Oct. 4, 2007; Jan. 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.